I am unable to concur in the conclusion reached by Mr. justice ELLIS in the very able opinion which he has prepared in this case insofar as he maintains that the case should be reversed because of what he points out as error in the giving of certain charges and in the refusal to give certain requested charges. That Charge which Mr. Justice ELLIS has quoted in his opinion, it appears to me, is entirely sufficient to meet every requirement of a charge to be given by a court on the law of necessity to prove the existence of a premeditated design on the part of the accused to effect the death of the person assaulted or of some other particular person. The language, "In order that the defendant be found guilty of murder in the first degree, the evidence must show beyond a reasonable doubt that Victor Palmer unlawfully killed Joseph B. Johnson by shooting him as charged from a premeditated design to effect Joseph B. Johnson's death; that Louis Leavine was present, aiding, abetting, assisting, procuring, encouraging, counselling and advising him, the said Victor Palmer, the murder of the said Joseph B. Johnson to do and commit," is equivalent to the language, "In order that the defendant be found guilty of murder in the first degree the evidence must show beyond a reasonable doubt that Victor Palmer unlawfully killed Joseph B. Johnson by shooting him as charged from a premeditated design to effect Joseph B. Johnson's death; and that Louis Leavine was present, aiding, abetting, assisting, procuring, encouraging, counselling and advising him, the said Victor Palmer, *Page 471 
so to shoot the said Joseph B. Johnson with a premeditated design then and there to effect the death of the said Joseph B. Johnson."
The charge states the elements which were necessary to constitute murder in the first degree alleged to have been committed by Palmer; it then advises the jury that if Leavine was "present, aiding, abetting, assisting, procuring, encouraging, counselling and advising him, the said Victor Palmer, the murder of the said Joseph B. Johnson to do and commit" that then Leavine would also be guilty of murder in the first degree. Had the charge used the word "assault" instead of the word "murder" probably it would have been defective, but to say that one who is present advising and counselling one who is then making an assault on another With a premeditated design to effect the death of the person assaulted, to murder the person so assaulted, is equivalent to saying that such person was present advising and counselling such person such assault to make With a premeditated design to effect the death of the person assaulted.
Further language used in the charge strengthens this construction.
The other ground upon which Mr. Justice ELLIS holds that the judgment should be reversed is based upon the refusal of the court to give charge No. 4 requested by the defendant upon the law of circumstantial evidence. It is my opinion that no error was committed in refusing this charge because it was not applicable to this case. The State did not rely upon circumstantial evidence for a conviction in this case, but relied upon the direct given by Victor Palmer. This direct evidence, it is true, was corroborated by proof of some circumstances but that is true in nearly all cases. The charge requested is only proper to be given in cases where the State relies upon circumstantial evidence to prove the guilt of the person charged. *Page 472 
If in all cases where the guilt of the accused is proved by direct evidence and some circumstantial evidence is introduced to corroborate the direct evidence the law should require that such circumstances so proved should not only be consistent with guilt but should be inconsistent with innocence and, if consistent with innocence would require the acquittal of defendant, it would preclude the introduction in evidence of many circumstances which are admissible as tending to prove the defendant's guilt, though not intended to establish the elements of the offense charged. For instance, flight immediately after the alleged commission of a crime may be used as a circumstance tending to prove the defendant's guilt, although a journey away from one's usual place of abode is not at all inconsistent with innocence; and there are many other circumstances which may be consistent with innocence which may be introduced in evidence as tending to prove motive, opportunity or a realization and consciousness of guilt.
For the reasons stated, I think the record discloses no error, but if I could concede that error occurred, the record so strongly establishes the guilt of the defendant of the crime of murder in the first degree committed in the perpetration of an attempted robbery of which the defendant was the instigator and in which the defendant was present, aiding, abetting, encouraging and counselling as to make such errors entirely harmless. I think the judgment should be affirmed.
WHITFIELD and TERRELL, J. J., concur.